JOHNSTONE, Justice
(dissenting).
The appellate courts of this state will continue to flout the abortion rights of minors unless and until some minor successfully petitions the United States Supreme Court for certiorari review. The Alabama appellate courts are now consistently using two subterfuges. First, they accord the virtually insuperable deference of the ore tenus rule to the denial of relief by the trial court even when the testimony in favor of the minor’s right to an abortion is undisputed. Ex parte Anonymous, 803 So.2d 542, 547 (Ala.2001), and Ex parte Anonymous, 812 So.2d 1234 (Ala.2001). This application of the ore tenus rule is contrary to Alabama precedent and to ordinary fairness. Ex parte Anonymous, 803 So.2d at 560-69 (Johnstone, Harwood, and Woodall, JJ., dissenting), and Ex parte Anonymous, 812 So.2d at 1239-41 (Houston, Johnstone, Harwood, and Woodall, JJ., dissenting). Second, if the minor proves every element and factor required by then-existing precedents, the Alabama appellate courts announce new elements or factors to be proved. E.g., Ex parte Anonymous, 803 So.2d 542; Ex parte Anonymous, 803 So.2d at 560-69 (Johnstone, Harwood, and Woodall, JJ., dissenting); In re Anonymous, 803 So.2d 529 (Ala.Civ.App.2001); In re Anonymous, 803 So.2d at 538-42 (Yates, P.J., and Crawley, J., dissenting).